Exhibit 99.1 TSX: MAINEWS RELEASENASD-OTCBB: MNEAF Minera Andes Announces Outstanding 2010 Exploration Drill Results at the San José Mine TORONTO, ON - March 10, 2011 - Minera Andes Inc. (the “Corporation” or “Minera Andes”) (TSX: MAI and US OTC: MNEAF) is pleased to provide a summary of the exploration results achieved during 2010 at the San José Mine. A total of 7.5 kilometers of new high-grade silver/gold veins were discovered in 2010 representing a 44% increase in the cumulative strike length of all veins known at the mine at the end of 2009. In addition, drilling in 2010 through September 30th produced a doubling of the Inferred Mineral Resources, as previously reported on November 22, 2010.The new veins are located within the area of the existing San José mining operations between the Kospi and Frea veins, and access for the new veins will be developed from existing underground mine workings.The discoveries are the result of a significant increase in the exploration effort at San José compared to previous years. Rob McEwen, Chairman and CEO of Minera Andes, said: “These drill results demonstrate that the area in and around the San José mine is extremely prospective. We are eagerly awaiting the results of the ongoing exploration drilling in and outside the mine area.The recent $3.6 billion acquisition of Andean Resources for its nearby Cerro Negro property by Goldcorp Inc. highlights the world class potential of this emerging gold/silver district.” Exploration Has Become a Priority at San José The exploration drilling at San José has increased dramatically in 2010 over previous years and met with a high degree of success.A total of 54,476 meters were drilled in 265 diamond core holes during 2010, as compared to 115 core holes totaling 25,094 meters in 2009 and 85 core holes totaling 18,915 meters drilled in 2008. The success of the current exploration program is in large part a result of extensive surface geophysical surveys conducted during 2009 and 2010 along with a significant increase in drilling.In 2010, a total of 11 new veins were discovered that extended over a strike length of 7.5 kilometers.In October, the company reported nine new veins extending a cumulative total of 5.0 kilometers, and subsequently, two additional new veins were discovered in reconnaissance drilling that project for a cumulative total of 2.5 kilometers in strike length.The location of the new veins is shown in Exhibits 1 and 1A. An updated NI 43-101 Report was released on December 22, 2010 that included the drill results to the end of September, and it is available on SEDAR (www.sedar.com).This NI 43-101 report also includes an interim resource estimate as at September 30, 2010.A new resource and reserve estimate incorporating all 2010 drilling will be released later this month as part of the Company’s Annual Information Form. Drilling from October to December 31, 2010 Exploration success continued during the fourth quarter with the discovery of two additional gold/silver veins called the Susana and Luli veins.The new veins have only widely spaced reconnaissance drilling and Minera AndesInc. News Release 11-4Page 1 more drilling will be required to estimate resources for these veins. Selected assay results for the new veins are shown below, and highlights from surface drilling during the last three months of 2010 including the new veins are provided in Exhibit 2.All of the drilling reported herein was completed during 2010, and the assays reported below and in Exhibit 2 were analyzed by Alex Stewart Laboratory in Mendoza, Argentina and received through December 31, 2010.All widths shown below are true widths (normal to the dip of the vein).Longitudinal sections of the Susana and Luli veins are provided in Exhibit 3. Selected Assay Results · Susana Vein – 1200 meter strike length inferred,cut by 4 diamond drill holes. Hole SJD- 825- 3.10 m (meters) at 22.19 g/t (grams/tonne) Au and 2,318 g/t Ag · Luli Vein – 1300 meter strike length inferred, cut by 6 diamond drill holes. Hole SJD-484* – 1.27 m at 5.81 g/t Au and 640 g/t Ag Hole SJD-825 – 2.70 m at 5.35 g/t Au and 26.90 g/t Ag Hole SJD-852 – 0.24 m at 6.81 g/t Au and 569 g/t Ag * Existing drill hole extended Drill hole SJD-825 is important because it contains four separate silver/gold vein intercepts, one in the Luli vein and one in the Susana vein and two additional high-grade intercepts north of the Susana vein (see exhibit 1a). This suggests that with more drilling additional veins may be delineated north and parallel to the Susana vein. The Luli and Susana veins are part of the part of the E-W trending vein systems discovered earlier in 2010.The veins discovered in 2010 are especially important because their orientation is different from the typical northwest trend of all the other veins at San José.The discovery of this system, which does not outcrop, is being used as an exploration guide to open up new exploration opportunities on the property.Other exploration drilling is continuing to expand the resources on the known veins, such as the Ayelén and Odin veins. Exploration is also continuing on other areas of the joint venture property, such as Saavedra West and other target outside the mine workings. In addition, several reconnaissance exploration holes were drilled at the Saavedra West area 10km south of the main workings at San Jose. Anomalous disseminated silver and also some high-grade silver incepts were encountered in this area (see exhibit 3). The San José mine is operated by Minera Santa Cruz SA (“MSC”), which is 49% owned by the Corporation and 51% owned by Hochschild Mining plc. About Minera Andes Minera Andes is an exploration company exploring for gold, silver and copper in Argentina with three significant assets: A 49% interest in Minera Santa Cruz SA, owner of the San Jose Mine in close proximity to Goldcorp’s Cerro Negro project; 100% ownership of the Los Azules copper deposit with an inferred mineral resource of 10.3 billion pounds of copper and an indicated resource of 2.2 billion pounds of copper; and, 100% ownership of a large portfolio of exploration properties in Santa Cruz province, Argentina, including properties bordering the Cerro Negro project in Santa Cruz Province.Exploration and infill drilling is currently underway at the Los Azules project.The Corporation had $31 million USD in cash as at February 7, 2011 with no bank debt. Rob McEwen, Chairman and CEO, owns 31% of the shares of the company. Minera AndesInc. News Release 11-4Page 2 About Hochschild Mining plc Hochschild Mining plc is a leading precious metals company listed on the London Stock Exchange (HOCM.L / HOC LN) with a primary focus on the exploration, mining, processing and sale of silver and gold. Hochschild has over forty years of experience in the mining of precious metal epithermal vein deposits and currently operates four underground epithermal vein mines, three located in southern Peru, one in southern Argentina and one open pit mine in northern Mexico. Hochschild also has numerous long-term prospects throughout the Americas. This news release has been submitted by Jim Duff, Chief Operating Officer of the Corporation. For further information, please contact Jim Duff or visit our Web site: www.minandes.com. Jim Duff Chief Operating Officer 99 George St. 3rd Floor Toronto, Ontario, Canada. M5A 2N4 Toll-Free: 1-866-441-0690 Tel: 647-258-0395 Fax: 647-258-0408 E-mail: info@minandes.com Technical Information: This news release has been reviewed and approved by Jim Duff the Chief Operating Officer of the Corporation, a Qualified Person as defined by Canadian Securities Administrator National Instrument 43-101 “Standards of Disclosure for Mineral Projects” (“43-101”). Assay results were reported to Minera Andes by MSC, which is the operating company for the San José joint venture.Assay results for the drilling were reviewed by Jim Duff.All samples were collected in accordance with industry standards.Splits from checks of the drill core samples assay at the San José Mine laboratory were submitted to Alex Stewart Assayers, Argentina S.A. in Mendoza, Argentina, for fire assay and ICP analysis. Accuracy of results is tested through the systematic inclusion of standards, blanks and check assays.Jim Duff has reviewed the results of the check assays and other quality control measures. Cautionary Note to U.S. Investors: All resource estimates reported by the Corporation are calculated in accordance with 43-101 and the Canadian Institute of Mining and Metallurgy Classification system.These standards differ significantly from the requirements of the U.S. Securities and Exchange Commission. Mineral resources which are not mineral reserves do not have demonstrated economic viability. Caution Concerning Forward-Looking Statements: This press release contains certain forward-looking statements and information.The forward-looking statements and information express, as at the date of this press release, the Corporation's plans, estimates, forecasts, projections, expectations or beliefs as to future events and results.Forward-looking statements involve a number of risks and uncertainties, and there can be no assurance that such statements will prove to be accurate.Therefore, actual results and future events could differ materially from those anticipated in such statements.Risks and uncertainties that could cause results or future events to differ materially from current expectations expressed or implied by the forward-looking statements include, but are not limited to, factors associated with fluctuations in the market price of precious metals, mining industry risks, risks associated with foreign operations, risks related to litigation, property title, the state of the capital markets, environmental risks and hazards, uncertainty as to calculation of mineral resources and reserves and other risks. Readers should not place undue reliance on forward-looking statements or information.The Corporation undertakes no obligation to reissue or update forward-looking statements or information as a result of new information or events after the date hereof except as may be required by law.See the Corporation's Annual Information Form for additional information on risks, uncertainties and other factors relating to the forward-looking statements and information.All forward-looking statements and information made in this news release are qualified by this cautionary statement. The TSX has not reviewed and does not accept responsibility for the adequacy or accuracy of the contents of this news release, which has been prepared by management. Minera AndesInc. News Release 11-4Page 3 Exhibit 1 Plan Map of San José Mine veins showing new veins in red Minera AndesInc. News Release 11-4Page 4 Exhibit 1A Drill Hole Location Map for Susana and Luli Veins Minera AndesInc. News Release 11-4Page 5 Exhibit 2 – Surface Drilling Results from September 1, 2010 to December 31, 2010 Drill Hole From (m) To (m) Intercept (m) True Width (m) Au (g/t) Ag (g/t) Vein SJD-482 Luli SJD-484 Luli SJD-818 Nil Frea Extension SJD-819 Nil Split HV south SJD-820 Nil Kamila SJD-821 Frea and SJD-822 Micaela and SJD-823 Nil Ayelén Extension SJD-824 Nil Line N30E SJD-825 Luli and Susana “ “ “ SJD-826 Nil Susana SJD-827 Nil Ayelén Extension SJD-828 Nil Frea Extension SJD-829 Saavedra West Saavedra West SJD-830 Nil Saavedra West SJD-831 Nil Saavedra West SJD-832 Saavedra West SJD-833 Saavedra West SJD-834 Nil Saavedra West SJD-835 Nil Ayelén split extension SJD-836 Nil Luli-Susana SJD-837 Susana SJD-837 Luli SJD-838 Nil Media Bestia SJD-839 Pablo SJD-840 Nil Pablo SJD-841 Nil Micaela Extension SJD-842 Pablo SJD-843 Nil Huevos Verdes South Split extension SJD-844 Nil Micaela Extension SJD-845 Hole abandoned Micaela Extension SJD-845 Nil Portuguese SJD-846 Nil Portuguese Minera AndesInc. News Release 11-4Page 6 Drill Hole From (m) To (m) Intercept (m) True Width (m) Au (g/t) Ag (g/t) Vein SJD-847 Saavedra West and Saavedra West “ Saavedra West “ Saavedra West “ Saavedra West “ Saavedra West SJD-848 Saavedra West and Saavedra West “ Saavedra West SJD-849 Saavedra West SJD-850 Nil Saavedra West SJD-851 Nil Kospi Split I SJD-852 Luli SJD-852 Susana SJD-853 Nil Micaela Extension Exhibit 2ASept.-Dec. 31, 2010Drill Holes on the San José Property Hole ID Easting (GK) Northing (GK) Elevation Length (m) Core Size Location Vein SJD-816 HQ Surface Ayelén Extension SJD-817 HQ Surface Kamila 2 lineament SJD-818 HQ Surface Frea Extension SJD-819 HQ Surface Extension HVS Split SJD-820 HQ Surface Kamila 1 lineament SJD-821 HQ Surface Micaela SJD-822 HQ Surface Micaela SJD-823 HQ Surface Ayelén extension split SJD-824 HQ Surface N30°E lineament SJD-825 HQ Surface Susana SJD-826 HQ Surface Susana SJD-827 HQ Surface Ayelén Extension SJD-828 HQ Surface Frea Extension SJD-829 HQ Surface Saavedra West SJD-830 HQ Surface Saavedra West SJD-831 HQ Surface Saavedra West SJD-832 HQ Surface Saavedra West SJD-833 HQ Surface Saavedra West SJD-834 HQ Surface Saavedra West SJD-835 HQ Surface Ayelén Split Extension SJD-836 HQ Surface Luli-Susana SJD-837 HQ Surface Susana-Luli SJD-838 HQ Surface Media Bestia SJD-839 HQ Surface Pablo G Lineament SJD-840 HQ Surface Lineament Pablo G SJD-841 HQ Surface Extension Micaela Minera AndesInc. News Release 11-4Page 7 Hole ID Easting (GK) Northing (GK) Elevation Length (m) Core Size Location Vein SJD-842 HQ Surface Lineament Pablo G SJD-843 HQ Surface Extension HVS Split SJD-844 HQ Surface Extension Micaela SJD-845 HQ Surface Portuguese SJD-846 HQ Surface Portuguese SJD-847 HQ Surface Saavedra West SJD-848 HQ Surface Saavedra West SJD-849 HQ Surface Saavedra West SJD-850 HQ Surface Saavedra West SJD-851 HQ Surface Kospi Split I SJD-852 HQ Surface Luli-Susana SJD-853 HQ Surface Micaela Extension Minera AndesInc. News Release 11-4Page 8 Exhibit 3 Minera AndesInc. News Release 11-4Page 9 Minera AndesInc. News Release 11-4Page 10
